Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed June 2, 2022 in reply to the First Office Action on the Merits mailed February 2, 2022.; Claims 1 and 16 have been amended; claims 2-11 have been canceled; and claims 17-24 have been newly added. Claim 16 has been withdrawn. Claims 1, 12-15, and 17-24 are currently under examination in the application. 
Withdrawal of Prior Objection - Abstract
The abstract of the disclosure has been satisfactorily amended. Therefore, the objection to the abstract, presented in the First Office Action on the Merits mailed February 2, 2022 is hereby withdrawn.  
Withdrawal of Prior Claim Rejections - 35 USC § 103
Takizawa et al. do not explicitly disclose a mass ratio of 1-200 parts alkyl sulfate ester to 1 part pemafibrate, as now stipulated in newly amended claim 1. Therefore, the 35 USC 103 rejection presented in the First Office Action on the Merits mailed February 2, 2022 is hereby withdrawn. Upon further search and consideration, however, new prior art has been procured, and a new ground of rejection has been formulated that addresses all pending claim limitations, and is presented herein below. 
Claim Objections
Claims 17, 19, and 20 are objected to because of the following:
1. Claim 17 is directed to “the pharmaceutical composition comprising of claim 1”. There appears to be an extraneous “comprising” in the preamble. 
2. For claims 19 and 20, the preamble recites merely “the composition” rather than “the pharmaceutical composition”, and thus is not consistent with the other dependent claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is directed to “the pharmaceutical composition of claim 16”. Claim 16, however, which is currently withdrawn, is directed to a method, not a composition. 
***For examination at this time, claim 24 is being interpreted as if intended to be dependent from either claim 18 or claim 20, but not claim 16. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12-15, 17-20, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 15, and 16 of copending Application No. 16/627,128 (see U.S. Patent Application Pub. No. 2020/0179346).
Applicant’s elected subject matter is directed to a tablet comprising pemafibrate and sodium lauryl sulfate at a mass ratio of 1-200 parts sodium lauryl sulfate to 1 part pemafibrate; wherein the composition contains 0.1-0.4 wt% pemafibrate. 
Claims 1-4, 15, and 16 disclose a solid dosage form (e.g. tablet) comprising 0.017-4.2 wt% pemafibrate and e.g. sodium lauryl sulfate. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosure of U.S. Patent Application No. 16/627,128 discloses that when alkyl sulfate esters, such as sodium lauryl sulfate, are used in the composition, the amount is preferably 0.1-20 wt% (see paragraph 0097). An amount of penafibrate squarely within the middle of the clamed range, e.g. 0.1 wt%, would thus result in a mass ratio of 1-200 parts sodium lauryl sulfate to 1 part pemafibrate. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12-15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (U.S. Patent Application Pub. No. 2010/0069433), in view of Doddaveerappa et al. (U.S. Patent Application Pub. No. 2011/0311625) and Takei et al. (J Pharmacological Sci. 2017; 133: 214-222).
Applicant Claims
Applicant’s elected subject matter is directed to a tablet comprising pemafibrate and sodium lauryl sulfate at a mass ratio of 1-200 parts sodium lauryl sulfate to 1 part pemafibrate; wherein the composition contains 0.1-0.4 wt% pemafibrate, and further contains 30-97 wt% lactose and 0.1-10 wt% magnesium stearate. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Takizawa et al. disclose a solid pharmaceutical dosage form, e.g. a tablet, comprising preferably 2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (i.e. pemafibrate, i.e. a fibrate PPARα agonist), and a carrier; wherein the carrier can comprise sodium lauryl sulfate, lactose, and a stearic acid salt (see e.g. paragraphs 0024, 0044, 0058, 0060, 0062, 0081, 0085). 
Doddaveerappa et al. disclose a solid pharmaceutical dosage form, e.g. a tablet, comprising 1-70 wt% fenofibrate (i.e. a fibrate PPARα agonist) and a carrier; wherein the carrier can comprise e.g. sodium lauryl sulfate, lactose, and magnesium stearate in the amounts of 0.0001-10 wt%, 30-50 wt%, and 0.1-5 wt%, respectively, and wherein the dosage form exhibits an improved dissolution and increased bioavailability of fenofibrate (abstract; paragraphs 0059, 0091-0093, 0095, 0097, 0098, 0139, 0151-0154). 
Takei et al. disclose that pemafibrate activates PPARα transcriptional activity more potently and selectively than classical PPARα agonists such as fenofibrate, and that pemafibrate is able to significantly reduce plasma triglyceride levels at a 200-fold lower concentration compared to fenofibrate (0.001% vs. 0.2%)
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Takizawa et al. do not explicitly disclose that the amounts of pemafibrate, lactose, and magnesium stearate are 0.1-0.4 wt%, 30-97 wt%, and 0.1-10 wt%, respectively, and that the weight ratio of pemafibrate to sodium lauryl sulfate is 1 to 1-200. These deficiencies are cured by the teachings of Doddaveerappa et al. and Takei et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Takizawa et al., Doddaveerappa et al. and Takei et al., outlined supra, to devise Applicant’s presently claimed tablet. 
Takizawa et al. disclose a solid pharmaceutical dosage form, e.g. a tablet, comprising preferably pemafibrate (i.e. a fibrate PPARα agonist) and a carrier; wherein the carrier can comprise sodium lauryl sulfate, lactose, and a stearic acid salt, for the purpose of e.g. treating hyperlipidemia. Since Doddaveerappa et al. disclose that improved dissolution and increased bioavailability of fenofibrate in a solid pharmaceutical dosage form, e.g. a tablet, can be achieved by employing 1-70 wt% fenofibrate (i.e. a fibrate PPARα agonist) with a carrier comprising e.g. sodium lauryl sulfate, lactose, and magnesium stearate in the amounts of 0.0001-10 wt%, 30-50 wt%, and 0.1-5 wt%, respectively; and since Takei et al. disclose that pemafibrate activates PPARα more potently and selectively than classical PPARα agonists such as fenofibrate, and that pemafibrate is able to significantly reduce plasma triglyceride levels at a 200-fold lower concentration compared to fenofibrate; one of ordinary skill in the art would thus be motivated to employ pemafibrate with a carrier comprising sodium lauryl sulfate, lactose, and magnesium stearate, in the amounts of 0.0001-10 wt%, 30-50 wt%, and 0.1-5 wt%, respectively, with the reasonable expectation that the resulting tablet, when administered to a patient in need thereof, will successfully treat hyperlipidemia. 
Doddaveerappa et al., in example 1, employs 145 mg fenofibrate per 754.5 mg tablet. Hence, the tablet contains about 20 wt% fenofibrate. As just noted, Takei et al. disclose that pemafibrate is able to significantly reduce plasma triglyceride levels at a 200-fold lower concentration compared to fenofibrate. Employing pemafibrate instead of fenofibrate in the said example, at a 200 fold lower concentration, would thus result in a pemafibrate concentration of about 0.1 wt%. Employing about 0.1 pemafibrate with e.g. 10 wt% sodium lauryl sulfate, the weight ratio of pemafibrate to sodium lauryl sulfate is about 1:100. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed June 2, 2022 have been fully considered but are moot in view of the new grounds of rejection, which new grounds is necessitated by the present amendment. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617